Smith, C. J.,
delivered the opinion of the court.
The appellant was convicted of rape and sentenced to be hung. The only two witnesses who testified were the injured female and a physician whose testimony is unimportant. The grounds on which the appellant seeks to reverse the judgment are: First, that the testimony of the injured female is not corroborated; and, second, that it is otherwise insufficient to support the verdict.
The appellant was indicted and convicted of forcibly ravishing the prosecutrix under the provisions of chapter 171, Laws of 1908 (Hemingway’s Code, section 1092), and his counsel admits, as of course he must, that under .the rule heretofore in force in this state a defendant may be convicted under this statute on the uncorroborated testimony of the injured female, but contends that, since chapter 171, Laws of 19.14 (Hemingway’s Code, sections 1093 and 1094), was enacted, which provides for the punishment of “any male person who shall have carnal knowledge of any un*365married female person of previously chaste character younger than himself, and over twelve and under eighteen years of age,” etc., also provides that “no person shall be convicted upon the uncorroborated testimony of the injured female,” the same rule should be applied to convictions under the former statute; but this we are without the right to do, for each statute deals with a separate offense, and the second contains no provision with reference to the testimony necessary to support a conviction. .
The evidence, the setting out of which would serve no good purpose, was, if believed by the jury, sufficient to support a conviction.
Affirmed. Sentence to be executed on Friday, August 11, 1922.

Affirmed.